Exhibit 16(1)(vi): Amendment No. 4, effective March 1, 2016, to the Intercompany Agreement dated as of December 22, 2010 (effective January 1, 2010) between ING Investment Management LLC (now known as “Voya Investment Management LLC”) and ING Life Insurance and Annuity Company (now known as “Voya Retirement Insurance and Annuity Company”) Amendment No. 4 TO THE INTERCOMPANY AGREEMENT This Amendment No. 4, effective as of March 01, 2016, amends the Intercompany Agreement, dated as of December 22, 2010, as amended (the “Agreement”), by and between ING Investment Management LLC (“IIM”), (now known as “Voya Investment Management LLC” or “VIM”) and ING Life Insurance and Annuity
